Martin, J.
delivered the opinion of the court. The plaintiffs sued for the sale of a vessel, for the payment of supplied furnished to her. Ball intervened for the same purpose. Stebbins claimed her as his property, having purchased her in New York, whither she procee*418ded after the supplies, for which payment was sought, had been furnished. The district court decreed her to this claimant, and Williams and Ball appealed.
East’n District.
June, 1823.
The claimant introduced his vendor, as a witness, who deposed, that, finding himself in want of money to fit his vessel out, he obtained a draft for seven hundred dollars, and as a security for the proceeds, he gave the bill of sale, under which she is now claimed : and it was agreed that on the re payment, she was to be conveyed back to him.
This testimony, offered by the claimant himself,shews the real nature of the contract, which took place between him and the former owner of the vessel It was in fact a contract of pledge, though it received the form of a contract of sale. This fiction ought not to stand in the way of the creditors of the borrower, and the lender can only righteously avail himself of it, to secure his payment.
The plaintiff and intervening party have established their demands.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the said vessel, her tackle, apparel and furniture *419be sold by the sheriff, and that the claimant Webbins be paid out of the proceeds, the sum of seven hundred dollars by him advanced, with interest from the and that the plaintiff recover the sum of one hundred and sixty eight dollars and ninety two and three fourth cents, and the intervening party, that of two hundred and sixty nine dollars, eighty three cents, with costs in the district court. Those in this, to be paid by the claimant and appellee.
Maybin for the intervening party, Eustis for the defendants.